           Case 6:14-cv-01424-MC               Document 92-6              Filed 12/22/20           Page 1 of 2



From:              Mike Brooks
To:                Galloway, Stephen
Cc:                Keating, Reilley; Lee, Rachel C.; Holland, Darise
Subject:           Re: Brooks v. Agate Resources; Ninth Circuit Case No. 19-35547 [SR-ACTIVE.FID3130539]
Date:              Friday, September 4, 2020 6:20:46 PM


I want to be Clear about this. These records were sent to the US Supreme Court snd to the
usual third party that will make everything public if I or a member if my family is harmed in
any way. As far as I can determine, none of these were covered under Aiken’s gag order and
she would have no say. Trillium and Centene, and I have Elizabeth McClarey’s records
showing Centene has been paying you and giving you directions, so just drop the Agate
Resources garbage right now. Trillium executives, Russo, Aiken, and Stoel Rives defamed
never and wrecked my health. You need to understand that this isn’t a game you will be
allowed to win. Evil will not prevail. God knows you horrible monsters harmed innocent
children, minorities, the aged, the sick, the poor, and it is God’s work to see you stopped. It’s
over. Get right with God or suffer the consequences.

Mike


Sent from my iPhone


       On Sep 4, 2020, at 5:57 PM, Mike Brooks <mibrooks@mac.com> wrote:


       ﻿Did not receive the DVD? There is something wrong. I was unaware that there
        were any DVD’s with the filing to the Ninth Circuit. The sealed exhibits went to
        the US Supreme Court and I am excluding you and everyone else from that data.
        It is records of foreign nationals. If you request them, I will feel obliged to send
        that information to the governments of those foreign nationals, mainly students,

       Mike Brooks

       Sent from my iPhone


               On Sep 4, 2020, at 5:36 PM, Galloway, Stephen
               <stephen.galloway@stoel.com> wrote:


               ﻿
               Dear Mr. Brooks,

               On or about August 28, we received your (1) Answer Defense Motion to
               Exclude Evidence; and (2) letter to the Ninth Circuit, which it docketed as
               a motion to seal three DVDs. We have not received copies of the DVDs or
               the exhibits contained on them.

               As we have expressed to you multiple times now, we do not object to you


                                                                                                            EXHIBIT 6
                                                                                                           Page 1 of 2
Case 6:14-cv-01424-MC           Document 92-6          Filed 12/22/20        Page 2 of 2



    filing medical records or protected health information under seal, but if
    you are going to rely on such exhibits, we are entitled to copies. That is
    especially true where, as here, some of the documents at issue appear to
    be Agate’s own billing records. Please let me know if you will provide us
    with copies of the three DVDs referenced in your letter, and if not,
    whether you oppose a motion to strike those exhibits.

    Thank you for your attention to this matter. I look forward to your
    response.

    Regards,

    Stephen H. Galloway | Of Counsel
    STOEL RIVES LLP | 760 SW Ninth Avenue, Suite 3000 | Portland, OR 97205
    Direct: (503) 294-9369 | Mobile: (503) 367-6832
    stephen.galloway@stoel.com | Bio | vCard | www.stoel.com



    This email may contain material that is confidential, privileged, and/or attorney
    work product for the sole use of the intended recipient. Any unauthorized
    review, use, or distribution is prohibited and may be unlawful.




                                                                                         EXHIBIT 6
                                                                                        Page 2 of 2
